415 F.2d 1375
72 L.R.R.M. (BNA) 2510
ELDER-BEERMAN STORES CORP., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 19200.
United States Court of Appeals Sixth Circuit.
Oct. 3, 1969.

Jerome Goldman, Cincinnati, Ohio, Paul H. Tobias, Goldman, Cole & Putnick, Cincinnati, Ohio, on brief, for petitioner.
Julius Rosenbaum, N.L.R.B., Washington, D.C., Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, Glen M. Bendixsen, Attys., N.L.R.B., Washington, D.C., on brief for respondent.
Before PHILLIPS, Chief Judge, and CELEBREZZE and PECK, Circuit judges.

ORDER.

1
This case is before the Court upon the petition of Elder-Beerman Stores Corp. to review and set aside an order of the National Labor Relations Board, and upon the Board's cross-application to enforce the order.  The decision and order of the Board are reported at 173 N.L.R.B. No. 68.


2
Upon consideration of briefs and oral arguments, the Court holds that the findings and decision of the Board are supported by substantial evidence on the record considered as a whole.


3
It is ordered that the enforcement be and hereby is granted.